 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     SOPHIA WHITING
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Sophia_Whiting@fd.org
 7

 8   Counsel for Defendant BARRIOS

 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                          Case No.: CR 19-553 RS
15                      Plaintiff,                         STIPULATION AND [PROPOSED]
                                                           ORDER EXCLUDING TIME UNDER
16              v.                                         THE SPEEDY TRIAL ACT AND
                                                           REQUEST TO CONTINUE CHANGE
17      VICTOR BARRIOS,                                    OF PLEA
18                      Defendant.
19

20

21           The above-titled matter is currently scheduled for a change of plea hearing or trial

22   setting on February 18, 2020, at 2:30 p.m. The parties are discussing a possible disposition that

23   will not be finalized by that date. Defense counsel is also in discussion with Mr. Barrios’s

24   immigration lawyer about his pending U Visa application, which was filed because Mr. Barrios

25   was the victim of an armed robbery and burglary after which he cooperated with law

26   enforcement, about the impact the immigration and criminal proceeding have on one another.

27   Defense counsel’s review of the discovery with Mr. Barrios, who is out of custody, has

28   additionally been impacted by the limited availability of interpreters. Therefore, the parties are


     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER
 1   seeking a continuance to allow time for those discussions and for defense counsel to continue
 2   reviewing discovery with Mr. Barrios. Specifically, the parties requests that the hearing be
 3   continued until March 24, 2020, at 2:30 p.m., or as soon thereafter the Court is available.
 4           The parties further stipulate and request that, under the Speedy Trial Act, the Court
 5   exclude the time from February 18, 2020, to March 24, 2020, to allow for effective preparation
 6   of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the
 7   ends of justice served by excluding time from February 18, 2020, to March 24, 2020, from
 8   computation under the Speedy Trial Act outweigh the best interests of the public and the
 9   defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).
10

11             IT IS SO STIPULATED.

12
                       February 13, 2020                   DAVID L. ANDERSON
13                     Dated                               United States Attorney
                                                           Northern District of California
14
                                                                     /S
15
                                                           MOLLY PRIEDEMAN
16                                                         Assistant United States Attorney

17

18
                      February 13, 2020                    STEVEN G. KALAR
19                    Dated                                Federal Public Defender
                                                           Northern District of California
20
                                                                     /S
21                                                         SOPHIA WHITING
                                                           Assistant Federal Public Defender
22

23

24

25

26
27

28



     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER 2
 1                                          PROPOSED ORDER
 2           Based upon the representations of counsel and for good cause shown, the Court finds

 3   that failing to exclude the time from February 18, 2020, to March 24, 2020, would

 4   unreasonably deny defense counsel and the defendant the reasonable time necessary for

 5   effective preparation and continuity of counsel, taking into account the exercise of due

 6   diligence. 18 U.S.C. §3161(h)(7)(B)(iv). The Court further finds that the ends of justice

 7   served by excluding the time from February 18, 2020, to March 24, 2020, from computation

 8   under the Speedy Trial Act outweigh the best interests of the public and the defendant in a

 9   speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that

10   the time from February 18, 2020, to March 24, 2020, shall be excluded from computation

11   under the Speedy Trial Act. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

12           Furthermore, it is hereby ORDERED that the status conference set for February 18,

13   2020, at 2:30 p.m., is reset for March 24, 2020, at 2:30 pm.

14   IT IS SO ORDERED.

15

16
     DATED:___________________
           2/14/2020                               _____________________________________
17
                                                   THE HONORABLE RICHARD SEEBORG
18                                                 United States District Judge

19

20

21

22

23

24

25

26
27

28



     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER 3
